                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


CITY OF ALMATY, KAZAKHSTAN and BTA
BANK JSC,

               Crossclaim Plaintiffs,                     ECF Case

       - against -                                        No. 1:15-cv-05345 (AJN) (KHP)

MUKHTAR ABLYAZOV, VIKTOR
KHRAPUNOV, ILYAS KHRAPUNOV, and
TRIADOU SPV S.A.,

               Crossclaim Defendants.


  TRIADOU SPV S.A.’S NOTICE OF MOTION TO PRECLUDE SMP DOCUMENTS

       PLEASE TAKE NOTICE THAT, upon the accompanying memorandum of law in

support of Triadou SPV S.A.’s (“Triadou”) motion to preclude the SMP Documents, dated June

18, 2019, Triadou, by and through its undersigned counsel, will move this Court before the

Honorable Katharine H. Parker, at the U.S. District Courthouse for the Southern District of New

York, 500 Pearl Street, New York, N.Y. 10007, for an order pursuant to Rule 37(c) of the

Federal Rules of Civil Procedure and the Court’s inherent authority precluding the SMP

Documents and awarding Triadou its costs for the motion, and granting to Triadou such other,

further, and different relief as the Court deems just and proper.
Dated: New York, New York   Respectfully submitted,
       June 18, 2019
                            BLANK ROME LLP

                            By:    s/ Deborah A. Skakel
                                   Deborah A. Skakel
                                   Alex E. Hassid
                                   Robyn L. Michaelson
                            1271 Avenue of the Americas
                            New York, New York 10020
                            Telephone: (212) 885-5000
                            Facsimile: (212) 885-5001
                            dskakel@blankrome.com
                            ahassid@blankrome.com
                            rmichaelson@blankrome.com

                            Counsel for Crossclaim Defendant
                            Triadou SPV S.A.




                            2
